internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi 3-plr-143863-01 date date number release date index number legend x a date dear this letter responds to your letter dated date requesting a ruling under sec_1362 of the internal_revenue_code facts the information submitted states that x was incorporated on date a as the president of x represents that x was intended to be treated as an s_corporation for federal tax purposes as of date however no form_2553 election by a small_business_corporation was timely filed with the internal_revenue_service law and analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides the rule on when an s election will be effective if an s election is made within the first two and one-half months of a corporation’s taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made if an s election is made after the first two and one-half months of a corporation’s taxable_year then the corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made sec_1362 provides that if an election under a is made for any taxable_year after the date prescribed by sec_1362 for making the election or no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make the election then the plr-143863-01 secretary may treat the election as timely made for such taxable_year conclusion based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation and is eligible for relief under sec_1362 accordingly if x makes an election to be an s_corporation by filing with the appropriate service_center a completed form_2553 containing an effective date of date within days following the date of this letter then such election will be treated as timely made a copy of this letter should be attached to the form_2553 filed with the service_center except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent enclosures copy of this letter copy for sec_6110 purposes sincerely jeanne m sullivan senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries
